Citation Nr: 0806767	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to December 10, 
2002 for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
prior to December 10, 2002.  

3.  Entitlement to basic eligibility for Dependents' 
Education Assistance under 38 U.S.C.A. Chapter 35.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA), which granted a 100 
percent rating for PTSD, effective December 10, 2002; denied 
entitlement to TDIU prior to December 10, 2002, and denied 
eligibility for Dependent's Education Assistance.  

The veteran was originally represented by a private attorney 
who has retired from the practice of law.  The veteran was 
notified in a January 10, 2008 letter that he had 30 days in 
which to notify the Board whether he wished to appoint new 
representation.  He responded that he wished to represent 
himself. 


FINDINGS OF FACT

1.  VA outpatient treatment and hospitalization records dated 
August 15, 1995 constitute an informal claim for an increased 
rating for PTSD.

2.  Entitlement to TDIU and a rating in excess of 30 percent 
for PTSD was denied in unappealed December 1995, entitlement 
to an increased rating for PTSD was again denied in a 
December 1996 rating decision.

3.  Evidence received within one year of the December 1995 
and December 1996 rating decisions is so significant that it 
must be considered in conjunction with the claims for 
increase.

4.  The August 15, 1995 VA treatment records first 
demonstrated an increase in PTSD symptomatology resulting in 
demonstrable unemployability.  

5.  An informal claim for TDIU was received on August 12, 
1996.  

6.  The 100 percent evaluation for the veteran's PTSD has 
been in effect for over twelve years, and medical opinion 
indicates that it is likely to further increase in severity.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 15, 1995 for 
a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 3.156(b), 
3.157(b)(1), 3.400, 4.130, Code 9411 (1996 & 2007).  

2.  The criteria for a total rating based on individual 
unemployability due to service connected disabilities prior 
to December 10, 2002 have not been met.  38 C.F.R. §§ 
3.155(a), 3.340, 3.341, 4.16, 4.19 (2007). 

3.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 has been met.  38 C.F.R. §§ 
3.327(b)(2)(iii), 3.340(b), 21.3021(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006)

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and 
Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Nonetheless, the veteran was provided with preadjudication 
VCAA notification for his claim of TDIU in a February 2003 
letter.  This letter notified the veteran of what the 
evidence must show in order to substantiate his claim for 
TDIU.  He was also notified of the evidence the VA would 
obtain and the evidence that it was his responsibility to 
submit.  Finally, the veteran was told to notify VA of any 
evidence he wished for them to obtain, and to send the other 
necessary evidence as soon as possible.  This served to 
notify the veteran that he should provide any evidence in his 
possession that pertained to the claim. 

As for the veteran's claims for earlier effective dates, he 
was provided with information pertaining to the establishment 
of effective dates in a September 2005 2007 letter.  His 
claim has not been readjudicated since the receipt of this 
information.  However, any deficiencies in the notification 
for the effective date appeals are not prejudicial to the 
veteran's claim.  In Dingess v. Nicholson, the Court held 
that "the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, [VCAA] notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, any 
omissions in the veteran's VCAA notification are harmless 
error, and the Board may proceed with consideration of his 
claim.  

The claim for Chapter 35 benefits is being granted.  The VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  Further assistance is unnecessary to aid the 
veteran in substantiating this claim.  

Earlier Effective Date for PTSD

Entitlement to service connection for PTSD was established in 
a February 1991 rating decision.  A 10 percent evaluation was 
assigned for this disability, effective from February 1989.  
A temporary total evaluation based on hospitalization for 
PTSD was assigned from February 9, 1995 to April 1, 1995, 
after which the 10 percent evaluation was restored.  However, 
the evaluation was increased to 30 percent in a July 1995 
rating decision, also effective from April 1, 1995.  A second 
temporary total evaluation for hospitalization was assigned 
from August 15, 1995 to October 1, 1995.  The 30 percent 
evaluation remained in effect after the end of the temporary 
total rating.  

A December 1996 rating decision confirmed and continued the 
30 percent evaluation.  

A claim for an increased evaluation for PTSD was received 
from the veteran on January 9, 2003.  A July 2003 rating 
decision increased the veteran's evaluation to 50 percent, 
effective December 10, 2002.  A February 2005 rating decision 
increased the evaluation to 100 percent, also effective from 
December 10, 2002.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110, 38 C.F.R. 
§ 3.400.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior 
to the claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997). 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission. 

The 100 percent evaluation established by the February 2005 
rating decision is based on VA treatment records that day 
which include an assessment of PTSD, and a Global Assessment 
of Functioning (GAF) score of 40.  

PTSD is currently evaluated under the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130 (2007).

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The 30 percent evaluation in effect prior to December 10, 
2002 is merited for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Code 9411.  

Prior to November 7, 1996, PTSD warranted a 100 percent 
rating if the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggravated energy 
resulting in profound retreat from mature behavior must be 
demonstrated.  A 100 percent rating was warranted where the 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating are each independent bases for granting 
a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).

In this case, the evidence includes the report of a VA 
examination conducted on March 24, 1997.  The veteran had 
been referred for examination in connection with nightmares 
and other PTSD symptoms related to his military service in 
Vietnam.  He was moderately anxious throughout the 
evaluation.  His judgment and insight were poor, and his 
speech and thought processes were slow but otherwise 
unremarkable.  The veteran endorsed audio-visual 
hallucinations, delusions, and suicidal ideation without plan 
or intent.  His intellectual functioning, including abstract 
reasoning, memory, and concentration were estimated to be 
below the average range.  

The diagnostic impressions were alcohol dependence, rule out 
major depressive disorder, rule out PTSD, and rule out 
psychotic disorder not otherwise specified.  The score on the 
GAF was estimated to be 35.  The veteran was noted to have 
been unemployed since 1984.  He was advised to seek treatment 
with VA in order to stop alcohol abuse and to deal with his 
other psychological problems.  The examination report was 
signed by a board of three examiners, including a doctor, a 
psychologist, and a social worker.  Subsequently dated 
treated records show findings of PTSD with major depression.

The March 24, 1997 examination provides a basis for a 100 
percent evaluation for PTSD.  This evidence was received 
within one year of the December 1996 decision denying an 
increased rating.  

Evidence considered in the December 1996 rating decision 
included records of VA hospitalization in August and December 
1995; and VA outpatient treatment records dated from May 23 
to August 15, 1995.  These records showed treatment for PTSD 
and other psychiatric conditions.  VA outpatient treatment 
records dated from February 1995 to August 15, 1995, show 
findings of PTSD, depression and suicidal ideation.  They 
contain no opinions as to the severity of the disability.

The report of VA hospitalization from August 15 to September 
15, 1995, shows that the veteran was unemployed, and was 
given a GAF of "30/40."  The diagnoses included PTSD, 
dysthymia, major depressive episode with psychotic features, 
and social phobia.  It was noted that his symptoms had 
exacerbated.

Although the veteran did not appeal the December 1995 or 
December 1996, rating decisions, applicable regulations 
provided then, as now, that new and material evidence received 
within the appeal period after the decision would be 
considered as having been received in conjunction with the 
previous claim.  Muehl v. West, 13 Vet. App. 159, 161 (1999); 
38 C.F.R. § 3.156(b) (2007).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

The United States Court of Veterans Appeals (Court) has held: 
that under the definition of new and material in effect at the 
time of the December 1995 and 1996 rating decisions, evidence 
was "new" if it was not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  Struck v. Brown, 9 
Vet. App. 145 (1996), Blackburn v. Brown, 8 Vet. App. 97 
(1995), Cox v. Brown, 6 Vet. App. 459 (1994), Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Evidence was material if 
it was "probative" of "the issue[s] at hand."  Cox, Colvin. 

The Federal Circuit has held that under the definition of new 
and material evidence, then in effect, it was not necessary 
that the new evidence raise a reasonable possibility of 
changing the outcome.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).  The Federal Circuit has held that the 
legislative history suggests that the purpose behind the 
definition contained in the former version of § 3.156 was not 
to require the veteran to demonstrate that the new evidence 
would probably change the outcome of the claim; rather, it was 
to emphasizes the importance of a complete record for 
evaluation of a veteran's claim.  Hodge.

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2007).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

The evidence received within the appeal periods of the 
December 1995 and December 1996 rating decisions was new and 
material.  It was not previously of record, and showed that 
the veteran was unemployable at least in part due to PTSD.

The examiners did not apportion the veteran's disability 
between service connected and non-service connected 
conditions.  Hence, it must be presumed that all of the 
disability was attributable to the service connected 
condition.  Mittleider v. West, 11 Vet App 181 (1998).

All of the evidence since August 15, 1995, has been to the 
effect that the veteran was unemployable due to psychiatric 
disabilities including PTSD.  The veteran therefore, met the 
criteria for a 100 percent rating under the then applicable 
rating criteria from that date.  The VA and treatment records 
bearing that date constitute informal claims for increase.  
C.F.R. §§ 3.155, 3.157(b)(1).  

An effective date of August 15, 1995 for the grant of a 100 
percent rating for PTSD is established.  

Total Rating Prior to December 10, 2002

The grant of a 100 percent evaluation for PTSD makes the 
matter of entitlement to a TDIU for the period subsequent to 
August 15, 1995, is moot.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2007) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on TDIU.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the 
Board must review the record to see if there are any 
unaddressed claims for a total rating subsequent to December 
1995.  

The record indicates that the veteran submitted a claim for 
an increased evaluation for PTSD on August 12, 1996.  The 
veteran is presumed to have been seeking the highest rating 
possible.  A VA hospital report dated July 1996 to August 
1996 notes that the veteran was unemployed with a 30 percent 
evaluation for PTSD.  Therefore, the August 1996 claim for an 
increased rating also meets the Roberson definition of a 
claim for TDIU, and the Board must consider if the 
requirements for TDIU were met.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. Part 3, 
§§ 3.340, 4.16(a).  However, a total rating based on 
individual unemployability may still be assigned to a veteran 
who fails to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

The Board finds that the evidence does not support 
entitlement to TDIU prior to March 24, 1997.  The veteran's 
only service connected disability prior to March 24, 1997 was 
his PTSD, which was evaluated as 30 percent disabling.  This 
fails to meet the schedular requirement for TDIU found at 
38 C.F.R. § 4.16.  

The Board must still consider whether or not TDIU may be 
granted on an extraschedular basis for this period.  The 
Board is precluded from granting an increased rating on an 
extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1); Bowling v. Principi, 15 Vet. App. 1 (2001).  The 
Board must, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  

In this case, the evidence includes two reports of 
hospitalizations at VA facilities from August 1995 to 
September 1995, and from July 1996 to August 1996.  These 
records pertain to the period after August 15, 1995.  There 
was evidence that the veteran was unemployed at the time of a 
July 1989 VA examination, but this examination was considered 
in a February 1991 rating decision that awarded service 
connection and the 10 percent rating for PTSD.  The veteran 
did not appeal this decision and it is final as to any 
inferred claim for TDIU.  38 U.S.C.A. § 7105(c); Andrews v. 
Principi, 351 F.3d 1134 (Fed. Cir. 2003).  There has been no 
allegation of clear and unmistakable error in that decision.  
Similarly, a July 1993 rating decision that confirmed the 10 
percent rating is final as to any inferred TDIU claims.  

Evidence for the period between July 1993 and August 14, 
1995, makes no mention of the veteran's employability.  Hence 
it does not raise an earlier claim for TDIU or establish 
entitlement to that benefit.

Chapter 35

The veteran also essentially contends that his service- 
connected PTSD is severely disabling and unlikely to improve, 
and that therefore, the evaluation should be made permanent 
and total under the provisions of 38 C.F.R. § 3.327 (b)(2) so 
that basic eligibility for Chapter 35 may be established.  

A child or spouse of a veteran who has a total disability 
permanent in nature resulting from a service connected 
disability is basically eligible for Chapter 35 educational 
benefits.  38 C.F.R. § 21.3021(a)(1), 38 C.F.R. 
§ 21.3021(a)(3).  

As noted above, the veteran is in receipt of a 100 percent 
evaluation for his service connected PTSD.  The only 
remaining question is whether or not this disability is 
permanent in nature.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  See 38 C.F.R. § 3.340(b).  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his 100 percent disability 
rating for the permanent disability.  See 38 C.F.R. § 
3.327(b)(2)(iii). 

The Board finds that the veteran's 100 percent evaluation for 
his PTSD is likely to be permanent.  When the effective date 
that is established by this decision is considered, the 100 
percent evaluation has now been in effect for nearly 10 
years.  

Although the December 2004 VA examiner did not offer an 
opinion as to whether or not the veteran's 100 percent 
evaluation is permanent, he did opine that one could expect 
mild to marginal worsening of his disability due to the 
classical trajectory of PTSD.  The examiner added that it had 
been his finding that there was no classical cure for PTSD, 
but rather a gentle trajectory decline in symptoms due, in 
large part, to an accompanying physical decline seen in most 
veterans.  

Therefore, as the veteran's total evaluation for PTSD is 
permanent, basic eligibility for Chapter 35 has been 
established.  38 C.F.R. § 21.3021(a).



ORDER

Entitlement to an effective date of August 15, 1995, for a 
100 percent evaluation for PTSD is granted.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities prior 
to December 10, 2002 is denied. 

Entitlement to basic eligibility for Chapter 35 benefits is 
granted.  



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


